Citation Nr: 1604409	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  10-47 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a seizure disability, to include as due to head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1996 to November 2000.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In May 2012, the Board remanded the issues on appeal to schedule a videoconference Board hearing.  In November 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  Because the ordered development was completed, the Board finds that there has been compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  A bilateral knee injury was manifested during service.  

2.  Current bilateral knee symptoms of pain, tenderness, stiffness, and swelling are not attributable to an underlying pathology.  

3.  The Veteran was exposed to loud noise and sustained acoustic trauma during service.
 
4.  The Veteran does not have a current bilateral hearing loss disability for VA compensation purposes.

5.  The Veteran did not have chronic symptoms of tinnitus during service.
 
6.  The Veteran has not had continuous symptoms of tinnitus since service.
 
7.  Tinnitus did not manifest to a compensable degree within one year of service separation.
 
8.  Tinnitus was manifested many years after service separation and is not causally or etiologically related to service.

9.  Congenital tuberous sclerosis clearly and unmistakably preexisted service.

10.  The Veteran was treated for a grand mal seizure during service.

11.  The in-service grand mal seizure was a manifestation of congenital tuberous sclerosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  Congenital tuberous sclerosis clearly and unmistakably preexisted service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).

5.  The evidence is not clear and unmistakable that congenital tuberous sclerosis was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for congenital tuberous sclerosis with symptomatic epilepsy are met. 
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the July 2008 and December 2009 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service records are incomplete in this case.  When service records are unavailable through no fault of a veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 
362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met. 

The RO has made reasonable efforts to obtain relevant records and evidence in this case.  The information and evidence that has been associated with the record include the available service treatment records, post-service treatment records, the Veteran's written assertions, and personal hearing testimony.  In July 2008, the RO requested service treatment records for the active service period from November 1996 to November 2000.  All available service treatment records have been furnished by the Records Management Center (RMC).  In January 2009, a formal finding on the unavailability of complete service treatment records was made.  See January 2009 memorandum.  The duty to notify the Veteran of the unavailability of records was satisfied by way of a December 2008 letter.  38 C.F.R. § 3.159(e) (2015).  Further attempts to obtain the records would be futile.

The RO provided the Veteran with VA examinations in November 2008, January 2009, January 2010, November 2010, and February 2011.  A supplemental VA medical opinion was obtained in February 2009 from the November 2008 VA examiner.  The VA examination reports collectively include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed a thorough examination.  The January 2010, November 2010, and February 2011 VA examiners also reviewed the record; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  For these reasons, the Board finds that the collective VA examination reports are adequate, and there is no need for further examination or medical opinion.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing in November 2015, the VLJ identified the issues on appeal and posed several questions in order to elicit testimony regarding the alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for the claimed disabilities.  The VLJ advised the Veteran to provide evidence of a bilateral knee diagnosis, and worsened seizures during service.  Because the Veteran testified that tinnitus was manifested during service and since service, and tinnitus is a condition capable of lay diagnosis, there was no missing evidence identified for the issue of service connection for tinnitus.  See November 2015 Board hearing transcript, page 23.  The Veteran, through the representative, admitted that no hearing loss disability as contemplated by VA regulatory criteria was demonstrated.  See November 2015 Board hearing transcript, page 4.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with tinnitus.  Tinnitus, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  The Veteran does not have a bilateral hearing loss disability as defined by VA regulatory criteria or a bilateral knee disability.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Service Connection Analysis for a Bilateral Knee Disability

The Veteran, who is in receipt of the parachutist badge, contends that he performed numerous parachute jumps (i.e., approximately 30 to 40 jumps) during service as part of his military duties and believes that bilateral knee injury sustained during the parachute jumps caused a current knee disability.  See Board hearing transcript, p. 4, 10, and 18.  He asserts that bilateral knee pain was manifested during service and has continued since service.  

After review of the lay and medical evidence of record, the Board finds that there was bilateral knee injury during service.  The service treatment records, which are incomplete, include no complaint of, report of, diagnosis of, or treatment for a knee injury during service; however, the Veteran is in receipt of the parachutist badge, and knee trauma during parachute jumping is consistent with the conditions, circumstances, or hardships of the Veteran's service (i.e., performing multiple parachute jumps).  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, particularly in light of incomplete service treatment records, the Board finds the lay account of bilateral knee injury during service to be credible and of significant probative value.  

The Board finds that the weight of the evidence shows no current bilateral knee disability.  After review of the record and interview and examination of the Veteran, to include the Veteran's reported history of in-service bilateral knee pain and injury related to parachute jumping, the February 2011 VA examiner only diagnosed mild bilateral knee strain by history.  There was no current bilateral knee diagnosis rendered.  Although the Veteran then reported symptoms of bilateral knee pain, stiffness, swelling, and tenderness, the February 2011 VA examiner did not identify an underlying pathology to which the symptoms may be attributed.  X-rays of the knees performed in connection with the February 2011 VA examination were normal, and physical examination of the knees were normal with the exception of pain at rest.  Treatment records relevant to the appeal similarly show complaint of bilateral knee pain; however, no medical professional has identified an underlying pathology to which the symptom may be attributed.  See, e.g., September 2009 VA primary care note.  Knee symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001). 

While the Veteran has complained of pain, stiffness, swelling, and tenderness associated with the knees, and he is competent to report any symptoms that come to him through the senses, those are symptoms and not a diagnosed disability.  The Veteran lacks the requisite medical expertise to attribute any knee symptoms he experiences to a diagnosed disability, and the weight of the lay and medical evidence of record shows no knee diagnosis; therefore, the Veteran's lay opinion is of no probative value.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  Because the overall evidence of record shows no current bilateral knee diagnosis, the preponderance of the evidence is against the appeal, and service connection for a bilateral knee disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and tinnitus due to acoustic trauma sustained during active service.  He asserts that exposure to loud noise during service while serving as a construction equipment operator caused hearing problems, and that he has had tinnitus since service.  See November 2015 Board hearing transcript, page 4.

After review of the lay and medical evidence of record, the Board finds that the Veteran sustained acoustic trauma (i.e., sustained a bilateral ear injury) during active service.  Because exposure to loud noise is consistent with the circumstances, conditions, or hardships of the Veteran's service as a general construction equipment operator, and an in-service service audiogram dated in 1997 reads that the Veteran was routinely exposure to hazardous noise, the account of exposure to loud noise (i.e., acoustic trauma) during service is deemed credible and of significant probative value.

The Board finds that the weight of the evidence shows that the Veteran does not have a current left or right hearing loss "disability" as defined by the VA regulatory criteria at 38 C.F.R. § 3.385.  At the January 2010 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
15
LEFT
15
5
5
10
15

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  

Later, at a November 2010 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
15

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  There is no indication that the audiometric results from the VA audiology examinations, which show hearing within normal limits for both ears, are unreliable or otherwise inadequate. 

Although the Veteran has asserted that he has a current bilateral hearing loss disability caused by noise exposure during service, he does not have the requisite specialized expertise in audiology to diagnose a hearing loss disability.  A hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing; thus, while the Veteran is competent under the facts of this case to relate symptoms of hearing loss that he experienced at any time, he is not competent to diagnose a hearing loss disability because such diagnosis requires specific medical knowledge and training in audiology and must be supported by objective clinical findings and audiometric testing.  The Veteran has not alleged, and the evidence does not otherwise indicate, that there has been a material change in the severity of claimed hearing loss since the November 2010 VA audiology examination.  At the November 2015 Board hearing, the representative acknowledged that the Veteran did not have a bilateral hearing loss disability as defined by the VA regulatory criteria at 38 C.F.R. § 3.385.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  Because a bilateral hearing loss disability as defined by the VA regulatory criteria at 38 C.F.R. § 3.385 is not demonstrated in this case, disability benefits are not warranted for bilateral hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of ear disease or chronic tinnitus symptoms during service.  The available service treatment records are absent of complaint of, report of, diagnosis of, or treatment for tinnitus, and the Veteran denied having past or current hearing problems in March 1997 and denied having ear, nose, or throat problems in May 1999 and July 2000.  See March 1997 service report of medical history (denying ear, nose or throat trouble, and hearing loss); May 1999 service optometry examination form (showing that the Veteran only identified (i.e., circled) eye disease when asked if he then had or had ever had several listed problems, to include ear, nose, and throat problems and specifically circled no when asked if there was a family history of any of the listed problems); July 2000 service optometry examination form (showing that the Veteran identified none of the listed problems, to include ear, nose, and throat problems, when asked if he then had or had ever had several listed problems and specifically circled "no" when asked if there was a family history of any of the listed problems).  

The Veteran's more recent account of tinnitus symptoms since 1997 or 1998 was made many years after service separation when the memory is less reliable, and this more recent account is inconsistent with statements made contemporaneous to service (i.e., in 1997, 1999, and 2000) when the Veteran repeatedly denied having any hearing or ear problems.  The statements made contemporaneous to service are likely to reflect accurately the symptoms that the Veteran was experiencing at that time.  For these reasons, the Board finds that the recent account of having experienced tinnitus symptoms during service is not credible, so is of no probative value.  See November 2015 Board hearing transcript, page 21 (Veteran reporting that he first noticed ringing in the ears during service in 1997 or 1998).  

The weight of the evidence is against a finding of continuous tinnitus symptoms since service, to include to a compensable degree within one year of service separation.  Although the Veteran recently testified that he has had tinnitus symptoms since 1997 or 1998 (i.e., in service), the account is outweighed by statements made by the Veteran in 1997, 1999, and 2000 denying current or past hearing or ear problems, the June 2005 prison mental health diagnostic screening interview noting no special considerations for the interview such as hearing impairment, the November 2010 VA audiology examination report noting the Veteran's account that tinnitus symptoms were initiated with exercise and increased heart rate and dissipated once the heart rate returned to normal, and the portion of the November 2015 Board hearing testimony when he reported that current ringing in the ears occurred when exposed to post-service occupational noise due to driving trucks.  See June 2005 prison mental health diagnostic screening interview (noting no special considerations for interview such as hearing impairment); November 2010 VA audiology examination report (reporting that tinnitus symptoms were initiated with exercise and increased heart rate); November 2015 Board hearing transcript, page 12 (indicating that current ringing in the ears occurred when exposed to occupational noise due to driving trucks).

The earliest credible evidence of tinnitus is in 2009, approximately nine years after service separation.  The evidence shows that the nine year period between service separation in 2000 and tinnitus symptoms in 2009 is one factor that weighs against service connection.  See Buchanan v. Nicholson, 451 F.3d 1336   (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

This evidence shows that tinnitus symptoms began several years after service and were not continuously manifested since service.  Because the Veteran has provided inconsistent statements regarding the onset of current tinnitus symptoms and statements made during service and for several years thereafter show no tinnitus symptoms until 2009, the Board does not find the account of continuous tinnitus symptoms since service, to include to a compensable degree in the first post-service year, to be credible; therefore, the account is of no probative value.

The weight of the evidence is against a finding that tinnitus, which was manifested many years after service separation, is otherwise related to service.  After review of 

the record and interview and examination of the Veteran, the November 2010 VA audiology examiner opined that it was less likely as not that tinnitus was due to in-service noise exposure in light of the Veteran's report that tinnitus symptoms occurred primarily when he had a heightened heart rate with exercise and physical exertion.  Because the November 2010 VA audiology examiner provided adequate rationale for the medical opinion, it is of significant probative value.  There is no competent medical opinion to the contrary of record.  

While a condition capable of lay observation and lay diagnosis, the credible and probative evidence of record shows that tinnitus was not manifested until many years after service separation and was not due to service, including in-service noise exposure.  Although the Veteran has repeatedly asserted that he currently suffers from tinnitus due to in-service noise exposure, he lacks the requisite expertise to render a competent opinion on the cause of tinnitus when, as here, the symptoms were manifested many years after service separation.  The account of tinnitus symptoms during and since service is not deemed credible. 

In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for tinnitus; therefore, the service connection appeal for tinnitus must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    

Service Connection Analysis for a Seizure Disability

The Veteran contends that the current seizure disability, which has been diagnosed as probable congenital tuberous sclerosis manifested by symptomatic epilepsy, had its onset during active service and has continued since service.  He seeks service connection on this basis.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). 

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111  and 38 C.F.R. § 3.304 , in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.  If VA fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim is one for service connection.  Wagner at 1096. 

Service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss application of the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.   It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.  

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 
38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin at 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").

For purposes of determining whether a disorder is a congenital defect or a familial disease, VA interprets the term "disease" in 38 U.S.C. §§ 1110 and 1131, and the term "defects" in 38 C.F.R. § 3.303(c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed. 1974)).  On the other hand, the term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C. 1975).

If it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin at 396-97.  VA must then show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated thereby in order to rebut the presumption of soundness.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). VA's Office of General Counsel  has also interpreted that the existence of a congenital hereditary disease does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexisted service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90.

After review of the lay and medical evidence of record, the Board finds that the presumption of soundness for congenital tuberous sclerosis applies, and has not been rebutted because, while the evidence is clear and unmistakable that the congenital tuberous sclerosis preexisted service, the evidence is not clear and unmistakable that congenital tuberous sclerosis was not aggravated during service.  

In this case, the congenital tuberous sclerosis was not "noted" upon entrance to active service.  The history reflects that congenital tuberous sclerosis was undiagnosed and asymptomatic with no episodes of seizure prior to service.  At the service entrance examination in May 1996, the head and neurological system were clinically evaluated as normal.  As congenital tuberous sclerosis was not "noted" at service entrance, the presumption of soundness at service entrance applies to the claimed disability.  38 U.S.C.A. § 1111; 

The Board finds that the Veteran's congenital tuberous sclerosis clearly and unmistakably preexisted service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Tuberous sclerosis is a congenital disease.  Medical treatise evidence included in the record explains that tuberous sclerosis is a group of two genetic disorders characterized by problems with the skin, brain/nervous system, and kidneys, and is inherited as an autosomal dominant trait with a high percentage of cases due to new mutations with no family history of the disease.  The medical treatise evidence further reads that tuberous sclerosis is manifested by symptoms that vary from minimally affected people with normal intelligence and no seizures to severely affected people with profound retardation, and frequent, difficult to control seizures or serious tumors.  See also Dorland's Illustrated Medical Dictionary 1669 (30th ed. 2003) (defining tuberous sclerosis as an autosomal dominant disease characterized principally by hamartomas of the brain (tubers), retina (phakomas), and viscera, with mental retardation, seizures, and adenoma sebaceum; there are often other skin lesions as well, including subungual fibromas, vitiliginous patches, shagreen patches, and café-au-lait spots).

The Board next finds that the evidence is not clear and unmistakable that congenital tuberous sclerosis was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The grand mal seizure during service in January 1997 was the first manifestation of symptoms of congenital tuberous sclerosis.   There was no in-service head injury.  See March 1997 service report of medical history (denying head injury, dizziness or fainting spells, trick or locked knee, ear, nose or throat trouble, and hearing loss); April 2007 prison diagnostic screening interview (answering "No" when asked if he had ever had a serious head trauma).  On the question of aggravation by service, the evidence shows that since service the congenital tuberous sclerosis has been manifested by approximately one to two seizures per year.  See November 2008 VA examination report (opining that the Veteran has probable tuberous sclerosis causing symptomatic epilepsy); August 2008 VA physician emergency department note (noting the Veteran's report that he usually had a couple of grand mal seizures a year).  Thus, the evidence does not show by clear and unmistakable evidence that congenital tuberous sclerosis was not aggravated during service; therefore, the presumption of soundness is not rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

When the presumption of soundness is not rebutted, the case converts to one for direct service connection.  See Wagner at 1096.  The Board finds that the evidence is at least in equipoise on the question of whether congenital tuberous sclerosis with symptomatic epilepsy was incurred in service.  Because the congenital tuberous sclerosis symptoms (i.e., a grand mal seizure) were first manifested during service, and congenital tuberous sclerosis symptoms continued to recur after service (i.e., grand mal seizures once or twice per year), the Board will resolve reasonable doubt in the Veteran's favor to find that the congenital tuberous sclerosis with symptomatic epilepsy began during service or had its onset during service, that is, was "incurred in" service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Board is aware that the November 2008 VA examiner wrote, in the February 2009 VA examination report, that a definitive diagnosis of tuberous sclerosis could not yet be made because the Veteran had not yet completed all of the requested work-up; however, VA treatment records before and after the February 2009 VA medical opinion include diagnosis of congenital tuberous sclerosis and seizure disorder or epilepsy, which indicates that the Veteran's seizures are attributable to congenital tuberous sclerosis with a symptomatic seizure disorder (i.e., epilepsy).  See April 2007 prison treatment record (epilepsy listed as a chronic problem); November 2008 VA neurology attending note (noting an impression of tuberous sclerosis and seizure disorder); March 2010 VA neurology attending note (noting patient with tuberous sclerosis and seizure on Dilantin); April 2010 VA emergency department discharge note (noting a discharge diagnosis of seizure disorder).  

Even assuming that the diagnosis of congenital tuberous sclerosis with symptomatic epilepsy is not definitive, the evidence shows that the Veteran received treatment for a grand mal seizure during service, has experienced grand mal seizures one to two times a year since service, and is currently diagnosed with a seizure disability, which would warrant a grant of service connection.  See 38 C.F.R. § 3.303(b) (noting that a chronic disease shown as such in service and subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes); 38 C.F.R. § 3.309(a) (including epilepsies and organic diseases of the nervous system among the chronic diseases subject to presumptive service connection); VAOPGCPREC 
1-90 (presumptive service connection under 3.309(a) is available for familial or hereditary disease manifesting to 10 percent within one year after service).    If warranted, a change of diagnosis may later be addressed.  See 38 C.F.R. § 4.13 (2015) (effect of change of diagnosis).  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the current diagnosis for the claimed seizure disability is congenital tuberous sclerosis with symptomatic epilepsy.  


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for tuberous sclerosis with symptomatic epilepsy is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


